Gray, C. J.
The objection that the plaintiff was not a corporation was open to the defendant upon the pleadings. Mosler v. Potter, 121 Mass. 89. But the bond sued on and produced by the plaintiff, running to “ the Williamsburg City Fire Insurance Company of Brooklyn, Few York,” audits “ successors and assigns,” was sufficient primd facie evidence of the incorporation of the plaintiff. Williams v. Cheney, 3 Gray. 215. Topping v. Bickford, 4 Allen, 120. Conard v. Atlantic Ins. Co. 1 Pet. 386, 450. And, one condition of the bond being that the principal should keep true and correct books of account, the book kept by him, containing entries of the business of the company only, was competent evidence, against him and his sureties, of the amount of premiums collected by him. Whitnash v. George, 8 B. & C. 556; S. C. 3 Man. & Ry. 42. United States v. Gaussen, 19 Wall. 198. Exceptions overruled.